[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT            FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                    No. 05-13736                         MAY 24, 2006
                              ________________________                 THOMAS K. KAHN
                                                                           CLERK
                         D. C. Docket No. 03-00450-CV-MJ-M

LARRY F. SHIRLEY,


                                                                   Plaintiff-Appellant,

                                           versus

KIMBERLY CLARK CORPORATION
PENSION PLAN/RETIREMENT BOARD,

                                                                    Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________

                                       (May 24, 2006)


Before HULL and WILSON, Circuit Judges, and GOLDBERG*, Judge.
_____________________

       *Honorable Richard W. Goldberg, Judge, U.S. Court of International Trade, sitting by
designation.
PER CURIAM:

      After review and oral argument, we find no reversible error in the district

court’s grant of summary judgment in favor of defendant Kimberly Clark

Corporation Pension Plan on plaintiff Larry F. Shirley’s ERISA and COBRA

claims.

      AFFIRMED.




                                         2